Title: To James Madison from William Charles Coles Claiborne, 29 January 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans Jany 29th. 1807.

I have the honor to inclose you the answers which have been returned by the two houses of the assembly to my address of the 13th. Instant; you will perceive by these documents, that the Legislature partake in a great measure, of that agitation which at present pervades the public’ mind; & that altho’ the measures lately pursued here with a view to the public safety, are not openly censured, yet they are not approved; we however are assured of the fidelity of the ancient Louisianians to the U. States, and of their attachment to the General Government.  For myself I do believe that this declaration is correct so far as relates to a majority of the ancient Louisianians, & perhaps to the whole, so far as to exempt them from all participation in Burr’s Conspiracy: But of that portion of our society whose native Language is English, I cannot Speak so favorably; of the patriotism of many, I have had abundant proofs; but there are others, (& the number I fear not inconsiderable) who I verily believe, would most cordially have supported the views of Burr.
Previous to the receipt of this letter you will have heard of the arrest of Colo. Burr at Natchez, & of an intention to bring him to trial; but the issue I fear will be most unfortunate; his acquittal will probably ensue, & this dangerous man will be left to continue (undisturbed) in this remote & exposed quarter, his wicked intrigues against the Government of his Country.
I find that in Natchez, also (as in this City) a considerable hue & cry is raised about the violation of the Constitution of the U States; I am persuaded that many good Citizens complain from the best motives, & with full conviction that there is just cause; But among the most clamorous are men, whom I have some reason to believe would not regret a dismemberment of the Union, or withhold their aid in the subversion of Government & laws: these men however, are now most profuse in their professions of attachment to Constitutional right, & many good People hang arround them, with the same affection as if they really possessed the merits of a Hambden Hampden or a Sidney.
I shall in due time lay before the Executive a full Statment of the late occurrences in this Territory; in the meantime, I pray you to be assured, that my best judgment shall direct my conduct, and that (under existing circumstances) the course will be pursued, which promises best to advance the interest & welfare of my Country.  I am Sir, with great respect yo. mo. obt. Servt.

William C. C. Claiborne

